510 So.2d 1041 (1987)
ANNING-JOHNSON and Commercial Union Insurance Company, Appellants,
v.
Alton PEARCE, Appellee.
No. BO-354.
District Court of Appeal of Florida, First District.
July 24, 1987.
*1042 B.C. Pyle, Orlando, for appellants.
Howard G. Butler, of Meyers and Mooney, Orlando, for appellee.
BARFIELD, Judge.
The employer and carrier challenge the award of permanent total disability (PTD) benefits to this workers' compensation claimant, asserting that the deputy commissioner's order is not supported by competent substantial evidence. We agree, but not for the reasons advanced by the appellants, and reverse.
Competent substantial evidence in the record supports all of the deputy commissioner's findings except his conclusion that claimant has reached maximum medical improvement (MMI) and is therefore entitled to PTD benefits. Although the record supports the deputy's finding that claimant has reached MMI from a physical standpoint, the uncontroverted testimony of the claimant's treating psychologist precludes a finding that he has reached MMI from a psychological standpoint.
Because the claimant has not reached MMI, he is not entitled to PTD benefits at this time, although the deputy commissioner's findings of fact would support an award of temporary total disability (TTD) benefits. There is no indication in this record that claimant is presently being treated for his psychological problems, but the record would support an order directing the employer/carrier to provide further psychological treatment.
The order is REVERSED and REMANDED for further proceedings, which may include a claim for TTD benefits and for further psychological evaluation and/or treatment.
MILLS and WENTWORTH, JJ., concur.